ORDER
Whereas, it appears from the records of this Court that the above entitled cause was transferred by order after opinion to the Supreme Court of Missouri on July 22,1974, and was thereafter on April 15, 1975, by that Court by order retransferred to this Court because the transfer was improvidently granted, “for adoption in the opinion of Shangler, J., or for such other disposition of the cause as said Court shall deem appropriate”, and
Whereas, the mandate of this Court, adopting the opinion of Shangler, J., was *417issued on April 24,1975, and the records do not reflect the order of the Supreme Court of Missouri retransferring this cause above mentioned.
It is ordered, that the mandate of this Court of April 24, 1975, shall stand confirmed, and the adoption of the opinion of Shangler, J., herein as the final opinion of this Court shall stand.